DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9, 11 and 12 are pending in the instant application. Claims 7-9 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference which anticipates one group would not render obvious the other. Claims 1-6 and 12 are rejected. Claim 5 is objected. 
Information Disclosure Statements
	The information disclosure statements filed on March 23, 2022, July 29, 2021 and December 15, 2020 have been considered and signed copies of form 1449 are enclosed herewith. 
Election/Restrictions
	Applicant’s election without traverse of Group I, claims 1-6 and new claim 12, and the compound 
    PNG
    media_image1.png
    173
    145
    media_image1.png
    Greyscale
in the response filed on March 23, 2022 is acknowledged. Upon further search and consideration, the election of species requirement has been withdrawn (i.e., the full scope of the subject matter of claims 1-6 and 12 has been searched and examined in its entirety). The restriction requirement (between the groups) is still deemed proper, however, and is hereby made final. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “isotopes thereof,” and the claim also recites “preferably deuterium” which is the narrower statement of the range/limitation. Also, claim 2 recites the limitation “R1 is selected from the group consisting of methyl, ethyl, n-propyl, i-propyl, n-butyl, i-butyl, t-butyl, pentyl, cyclopentyl, hexyl, cyclohexyl, phenyl, benzyl,” and the claim also recites “preferably methyl, ethyl, cyclohexyl, phenyl, and i-propyl.” The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
This rejection can be overcome by deleting either the broader recitations or the narrower statements of the limitations, for example. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Partyka et al. (Organometallics, Vol. 26, No. 1, 2007, pages 183-186).
Partyka et al. discloses compounds 2-5 (see page 184) which anticipate compounds of the instant claims wherein R1 is phenyl, c is 0 and X is an unsubstituted or substituted phenyl or t-butyl. 
Claims 1-6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robilotto et al. (Inorganic Chemistry, Vol. 52, No. 16, 2013, pages 9659-9668).
	Robilotto et al. discloses compounds 3-8 (see page 9661) which anticipate compounds of the instant claims wherein R1 is phenyl or cyclohexyl, c is zero and X is pentyl or cyclohexyl (i.e., compounds 3 and 4) or c is 1, a is 0, b is 1, X is phenyl or methyl, and Z is methoxy, amino or -OR3 wherein R3 is a substituted heterocycle (i.e., compounds 5-8). 
Claim Objections
Claim 5 is objected to because of the following informalities: an extra period is present in the claim. Appropriate correction is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626